SUBJECT TO COMPLETION AND MODIFICATION BMW AUTO LEASING LLC HAS FILED A REGISTRATION STATEMENT (INCLUDING A PROSPECTUS) WITH THE SEC FOR THE OFFERING TO WHICH THIS COMMUNICATION RELATES.BEFORE YOU INVEST, YOU SHOULD READ THE PROSPECTUS IN THAT REGISTRATION STATEMENT AND THE OTHER DOCUMENTS BMW AUTO LEASING LLC HAS FILED WITH THE SEC FOR MORE COMPLETE INFORMATION ABOUT BMW AUTO LEASING LLC AND THIS OFFERING.YOU MAY GET THESE DOCUMENTS FOR FREE BY VISITING EDGAR ON THE SEC WEB SITE AT WWW.SEC.GOV.ALTERNATIVELY, BMW AUTO LEASING LLC, ANY UNDERWRITER OR ANY DEALER PARTICIPATING IN THE OFFERING WILL ARRANGE TO SEND YOU THE PROSPECTUS IF YOU REQUEST IT BY CALLING 1-877-858-5407. Term Sheet BMW Vehicle Lease Trust 2011-1 Issuing Entity BMW Auto Leasing LLC Depositor BMW Financial Services NA, LLC Sponsor, Servicer and Administrator · The issuing entity’s main sources for payment of the notes will be lease payments generated by a portfolio of retail lease contracts and the proceeds from the sale of the BMW passenger cars and BMW light trucks currently leased under those contracts. · The notes are asset backed securities and represent the obligations of the issuing entity only and do not represent the obligations of or an interest in the sponsor, the depositor or any of their affiliates.Neither the notes nor the retail lease contracts are insured or guaranteed by any government agency. · Credit enhancement for the notes consists of overcollateralization and the reserve fund. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the notes or determined that this term sheet and the attached prospectus are truthful or complete.Any representation to the contrary is a criminal offense. Initial Principal Balance (1) Interest Rate Accrual Method Expected Final Payment Date Final Scheduled Payment Date Initial Price to Public Underwriting Discount Proceeds to Depositor(2) Class A-1 Notes % Actual/360 January 20, 2012 April 20, 2012 % % % Class A-2 Notes % 30/360 September 20, 2012 April 22, 2013 % % % Class A-3 Notes % 30/360 June 20. 2013 February 20, 2014 % % % Class A-4 Notes % 30/360 July 22, 2013 August 20, 2014 % % % Total $ $ $ The initial principal balance of each class of notes set forth above is approximate, and is subject to a variance of plus or minus 5%.The aggregate initial principal balance of the notes will be $1,000,000,000. Before deducting expenses expected to be $. The issuing entity will pay interest and principal on the notes on the 20th day of each month (or, if the 20th day is not a business day, the next business day). The first payment date, which is the first expected distribution date for purposes of Item 1102(g) of Regulation AB, will be May 20, 2011. The notes will not be listed on any securities exchange.Currently, there is no public market for the notes. This document constitutes a “free-writing prospectus” within the meaning of Rule 405 under the Securities Act of 1933, as amended. The information in this free-writing prospectus supplements and supersedes any information to the contrary contained in the prior free-writing prospectus, dated as of April 11, 2011, relating to the notes. We expect that delivery of the notes, in book-entry form, will be made to investors through The Depository Trust Company against payment in immediately available funds, on or about April 21, 2011. Underwriters Citi J.P. Morgan Co-Managers Morgan Stanley RBC Capital Markets SOCIETE GENERALE April 13, 2011 The Information in this Term Sheet This term sheet supplements and revises, and should be read in conjunction with, the initial free-writing prospectus, dated April 11, 2011 (the “Initial Free-Writing Prospectus”).To the extent that any information varies between this term sheet and the Initial Free-Writing Prospectus, you should rely on the information in this term sheet.In addition to the specific changes to the Initial Free-Writing Prospectus that are set forth below, all changes set forth below apply globally to the Initial Free-Writing Prospectus.Capitalized terms not defined herein shall have the meanings ascribed to such terms in the Initial Free-Writing Prospectus. Description of the Assets of the Issuing Entity- Assets The primary assets of the issuing entity will consist of the SUBI certificate, which represents the beneficial interest in a pool of closed-end BMW leases, the related BMW leased vehicles and related assets, including the right to receive monthly payments under the specified leases and the amounts realized from sales of the related specified vehicles, together with amounts in various accounts, including a reserve fund. The information presented in this free-writing prospectus relates to a statistical portfolio of specified leases and the related specified vehicles as of the cutoff date.The statistical portfolio of the specified leases and leased vehicles presented in this free-writing prospectus is based on a statistical portfolio of 32,788 leases and related leased vehicles.The actual pool of leases and the related leased vehicles allocated to the SUBI on the closing date may vary from those included in the statistical pool because leases and related leased vehicles may be added to or removed from the pool of SUBI Assets if the actual securitization rate varies from the statistical securitization rate as discussed below. Any variance between the characteristics of the pool information in this free-writing prospectus and the actual characteristics is not expected to be material. As of the cutoff date, the statistical portfolio of the specified leases presented in this free-writing prospectus had the following characteristics: · the aggregate securitization value, based on the statistical securitization rate, of the specified leases and specified vehicles was $1,230,818,438.04; · the discounted aggregate residual value of the specified leases being financed was$761,252,076.09 (which is approximately 61.85% of the aggregate securitization value); · the weighted average original number of monthly payments of the specified leases was36 months; and · the weighted average remaining number of monthly payments of the specified leases was25 months. The securitization value of the specified leases will equal the sum of (i) the present value of the remaining monthly payments payable under the specified leases and (ii) the present value of the residual values of the related specified vehicles as determined by Automotive Lease Guide at the time the related lease contract was originated, each determined using a discount rate equal to the securitization rate. The “securitization rate” for any specified lease and the related specified vehicle is %. For purposes of presenting the pool information in this free-writing prospectus, a statistical securitization rate of 7.00% has been used. The actual securitization rate may be greater than or less than the statistical securitization rate, but such variance is not expected to be material. The actual securitization rate will be established based on, among other things, market interest rates and the assumed interest rates on the notes. If the actual securitization rate is different than the statistical securitization rate, then the statistical characteristics of the specified leases and related specified leased vehicles may vary somewhat from the statistical distribution of those characteristics presented in this free-writing prospectus, because leases and the related leased vehicles may be added to or removed from the pool of SUBI assets (depending on whether the actual securitization rate is greater than or less than the statistical securitization rate). Any variance between the characteristics of the pool information in this free-writing prospectus and the actual characteristics is not expected to be material. 2 Risk Factors The concentration of leased vehicles to particular models could negatively affect the pool assets. The 3 Series, 5 Series and X5 models represent approximately 47.20%, 27.17% and 10.30%, respectively, of the aggregate securitization value of the leased vehicles in the statistical pool allocated to the SUBI as of the cutoff date. Any adverse change in the value of a specific model type would reduce the proceeds received at disposition of a related leased vehicle. As a result, you may incur a loss on your investment. The geographic concentration of the specified leases and performance of the specified leases and related specified vehicles may increase the risk of loss on your investment. Economic conditions, such as unemployment, interest rates, inflation rates and consumer perceptions of the economy, in the states where obligors reside may affect delinquencies, losses and prepayments on the specified leases.If there is a concentration of vehicle registrations in particular states, these or any adverse economic conditions in those states may affect the rate of prepayment and defaults on the specified leases and the ability to sell or dispose of the related specified vehicles for an amount at least equal to their Automotive Lease Guide residual values.In addition, adverse economic conditions as a result of the current recession, including the decline in home values in many states, may affect payments on the leases from lessees residing in the affected states. As of the cutoff date, the servicer’s records indicate that the aggregate securitization value of the leases and leased vehicles in the statistical pool was concentrated in the following states: State Percentage of Aggregate Securitization Value as of the Cutoff Date California 19.96% New Jersey 13.54% Florida 13.39% New York 11.29% Texas 5.12% No other state, based on the addresses of the state in which the specified vehicles are titled, accounted for more than5.00% of the aggregate securitization value of the leases and related leased vehicles in the statistical pool as of the cutoff date. For a discussion of the breakdown of the specified leases and specified vehicles by state, we refer you to “The Specified Leases” in this free-writing prospectus. 3 Overview of the Transaction The Issuing Entity will issue four classes of asset backed notes (the “Notes”) in an aggregate principal amount of $1,000,000,000 (the “Initial Note Balance”). Capitalization of the Issuing Entity The following table illustrates the approximate expected assets of the Issuing Entity as of the Closing Date. 2011-1 SUBI Certificate $ Reserve Fund $ Total $ The following table illustrates the approximate capitalization of the Issuing Entity as of the Closing Date, as if the issuance and sale of the Notes had taken place on that date: Notes $ Overcollateralization $ Total $ The Issuing Entity will also issue the Certificates which represents the residual interest in the Issuing Entity.The Certificates are not offered by this free-writing prospectus, and initially will be retained by the Depositor. The Specified Leases General The statistical portfolio of the Specified Leases and the related Specified Vehicles selected from the Vehicle Trust’s portfolio will consist of a pool of 32,788 Specified Leases that had an Aggregate Securitization Value as of the Cutoff Date of $1,230,818,438.04.The Aggregate Securitization Value for any date will mean an amount calculated as of the close of business on such day equal to the sum of the Securitization Values of all Specified Leases.For more information regarding how the Securitization Value for each Specified Lease is calculated, you should refer to “—Calculation of the Securitization Value of the Specified Leases” below. Characteristics The Specified Leases were selected by reference to several criteria, including, that as of the Cutoff Date, each Specified Lease: · applied to a Specified Vehicle that was a new BMW vehicle at the time of origination of the Specified Lease; · applied to a Specified Vehicle that has a model year of 2008 or later; 4 · was originated for a User-Lessee with a United States address; · provides for level payments that fully amortize the Initial Lease Balance of the Specified Lease at the related Lease Rate to the related Contract Residual Value over the lease term; · was originated on or after February 1, 2009; · had a Maturity Date on or after the January 2012 Payment Date and no later than the March2014 Payment Date; · has an original term of not more than 60 months; and · was not more than 29 days past due. The statistical portfolio of the Specified Leases and Specified Vehicles presented in this free-writing prospectus is based on a statistical portfolio of 32,788 leases and the related leased vehicles. The actual pool of Specified Leases and the related Specified Vehicles allocated to the 2011-1 SUBI on the Closing Date may vary from those included in the statistical pool because leases and the related leased vehicles may be added to or removed from the pool of SUBI Assets if the actual securitization rate varies from the statistical securitization rate.Although they may be different, the portfolio characteristics of the Specified Leases and the related Specified Vehicles allocated to the 2011-1 SUBI as of the Closing Date will not differ in any material respect from the portfolio characteristics of the Specified Leases and the related Specified Vehicles set forth below.The characteristics of the Specified Leases in the statistical portfolio as of the Cutoff Date are as set forth in the following tables. We refer you to “The Leases” in the attached prospectus for a further description of the characteristics of the Leases, including the Specified Leases. Composition of the Statistical Portfolio of the Specified Leases (As of the Cutoff Date) Aggregate Securitization Value $ Number of Specified Leases Aggregate Automotive Lease Guide (“ALG”) Residual Value $ Aggregate of ALG Residual Values as a Percentage of Aggregate Securitization Value % Aggregate of Discounted ALG Residual Value(2) as a Percentage of Aggregate Securitization Value % Percentage BMW Passenger Cars(1) % Percentage BMW Light Trucks(1) % Weighted Average FICO Score(1) Average Minimum Maximum Securitization Value $ $ $ Original Number of Monthly Payments 36 24 36 Remaining Number of Monthly Payments 25 12 36 Seasoning 11 0 24 ALG Residual Value $ $ $ (1)Weighted by Securitization Value as of the Cutoff Date. (2)Discounted by the statistical securitization rate. 5 Distribution of the Specified Leases by Aggregate Securitization Value as of the Cutoff Date As of the Cutoff Date, the distribution of the Specified Leases by Aggregate Securitization Value was as follows: Aggregate Securitization Value as of the Cutoff Date Number of Specified Leases Percentage of Total Number of Specified Leases(1) AggregateSecuritization Value as of the Cutoff Date Percentage of Aggregate Securitization Value as of the Cutoff Date(1) $
